Citation Nr: 1136855	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  In the September 2003 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a low back disorder due to a lack of new and material evidence.  

During the course of the appeal for this claim, the Veteran made a claim for service connection for a low back disorder secondary to his service-connected disability of residuals to left ankle fracture with history of ORIF (open reduction, internal fixation) with degenerative changes.  The Board notes this secondary service connection claim was denied in a February 2008 rating decision and confirmed and continued in a December 2008 rating decision.  The Veteran has not expressed disagreement with this determination, and in fact, at a personal hearing before the undersigned indicated that he was not pursuing a claim for secondary service connection at this time.  See May 2011 Board hearing transcript, p. 21-22.  The Board notes that a new etiological theory does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim, and in this case, the Veteran has clearly indicated that secondary service connection is not a claim being raised by him at this time.  See Robinson v. Shinseki, 557 F.3d at 1662.  While on direct appeal to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection may not be independent for res judicata purposes, the Board also notes that appeals which fails to allege specific error of fact or law in the determination, or determinations, being appealed may be dismissed by the Board.  See Robinson v. Shinseki, 557 F.3d at 1361; 38 C.F.R. § 20.202 (2010).  To the extent that the Veteran and his representative indicated at the personal hearing that they would discuss a potential future request for secondary service connection after the hearing, the issue of secondary service connection for a low back disorder is thus referred to the RO for any indicated action.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1999 RO decision denied the appellant's claim for entitlement to service connection for a low back disorder.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in October 1999 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1999 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). 

2.  New and material evidence has been received, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant reopen for the Veteran's claim for entitlement to service connection for a low back disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2010).  

The Veteran's initial claim of entitlement to service connection for a low back disorder was denied by RO rating decision dated June 1976.  At the time of the initial final denial in this matter, the evidence under consideration consisted of the Veteran's service treatment records dating from June 1972 to May 1973.  The June 1976 rating decision indicated that the basis for the RO's denial was that the Veteran was found to have a preexisting low back disorder that was not aggravated by active duty service.  Specifically it was noted that the Veteran's September 1971 entrance examination noted that the Veteran had scoliosis.  There were various complaints of back pain noted in the Veteran's service treatment records and a May 1973 physical evaluation board found a history of low back pain that preexisted service and was not aggravated by service.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran's subsequent request to reopen his claim for a low back disorder was denied in an October 1999 rating decision because the Veteran failed to submit new and material evidence.  The relevant evidence at the time of the October 1999 denial consisted of the evidence previously of record.  The Veteran did not timely appeal this decision; therefore, it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran again filed to reopen his claim for service connection for a low back disorder in August 2002.  A September 2003 rating decision denied the Veteran's request to reopen his claim because there was no new and material evidence.  The evidence at the time of the September 2003 denial the evidence of recorded included service treatment records dating from June 1972 to May 1973; service personnel records dating from June 1972 to May 1973; and outpatient treatment records from the West Los Angeles, California, VA Medical Center (VAMC) dating from April 1999 to November 2002.  In December 2003 the Veteran submitted a notice of disagreement in which he stated that he did not currently have, nor had he ever had, scoliosis or any other preexisting back disorder and that it was an in-service injury which caused his low back disorder.  The Veteran included with his notice of disagreement a copy of his high school permanent record, a letter from a private treatment facility noting treatment for low back pain in the mid 1970s, and a September 2003 VA treatment record that report that the Veteran did not have scoliosis.  The Veteran submitted statements in support from friends and family that attested to the fact that the Veteran did not suffer an injury to his back while playing high school basketball.  In November 2007 the Veteran was afforded a VA examination to address his low back disorder in relation to his residuals of left ankle fracture with history of ORIF with degenerative changes.  Finally, the Board notes an April 2009 letter from Wellston Public Schools stating that there is no evidence that the Veteran had an injury while in high school.  The Board notes that the new evidence since the last prior final denial addresses whether the Veteran's low back disability preexisted service.  As such, the evidence does address an unestablished fact necessary to substantiate a claim, and the evidence is found to be both new and material.

In consideration of all of the above, the Board finds that evidence obtained, since the last final denial in October 1999, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim.  In this regard the Board observes that the Veteran's claim was originally denied in the June 1976 rating decision because the Veteran's back disorder was found to have preexisted service and was not aggravated by service.  As noted above, the new evidence of record addresses the issue of a preexisting disorder, as well as etiology.  The Board notes that the Court recently addressed requirements for new and material claims in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically the Court focused on the final sentence of 38 C.F.R. § 3.156(a) which states that, "[n]ew and material evidence can be neither cumulative nor redundant...and must raise a reasonable possibility of substantiating the claim."  The Court interpreted the language of § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In this regard, the Court referred to the VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting the VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that...relates to an unestablished fact necessary to substantiate the claim."

In this instance, the Board notes that the new evidence obtained pertains to the 38 C.F.R. § 3.303 requirements that the Veteran have a current disability and that it be etiologically related to his active duty service.  Therefore, as noted above, the Board finds that evidence obtained, since the most recent final denial in October 1999, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim and the claim must therefore be reopened.

Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for low back disorder should be granted.  38 C.F.R. § 3.156(a) (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only the claim is granted.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a low back disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Having determined that the Veteran's claim should be reopened, the Board notes that the Veteran was provided a VA examination in November 2007 that addressed secondary service connection only.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examination provided was not adequate.  In this regard the Board notes that while the November 2007 VA examiner appeared to relate increased symptoms in the Veteran's low back disorder to his service-connected left ankle disorder, the examiner further noted that he could not comment on whether the Veteran's low back strain was directly related to service because he had not been asked to comment on direct service connection.  Therefore in compliance with Barr, the Board finds that it is necessary to remand the issue for a new examination that addresses whether the Veteran's low back disorder is directly related to or aggravated by his active duty service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine whether the Veteran's low back disorder is related to his active duty service.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The examiner must review the entire claims file to include service treatment records, pre-service records, and lay evidence provided by the Veteran and a copy of this remand; the examination report should reflect that such a review was accomplished.  The examiner should address the following:

a.  Identify all current low back diagnoses;

b.  As to each low back diagnosis identified in (a) above, indicate whether there is clear and unmistakable evidence that such preexisted the Veteran's military service;

c.  As to each low back diagnosis that clearly and unmistakable preexisted service, is there clear and unmistakable evidence of record that such preexisting disorder was NOT aggravated (permanently worsened beyond normal progression of the disorder) in service;

d.  As to each low back diagnosis that did not clearly and unmistakably preexist service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that such disorder is etiologically related to service.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


